Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 4, 6, 13, and 15-19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a movable guard for safeguarding a machine, comprising: a protective cover which is configured to cover a working area of the machine; a counterweight; a connecting element which connects the protective cover to the counterweight, wherein the connecting element comprises a first cable, the ends of which are connected to each other, and a second cable, the ends of which are connected to each other, and wherein the first cable and the second cable are spaced apart, run parallel to each other and are each connected separately to the counterweight and the protective cover; a deflection element which is configured to deflect the connecting element in such a way that the protective cover and the counterweight are movable in mutually opposite directions, wherein the deflection element comprises two first deflection pulleys for deflecting the first cable and two second deflection pulleys for deflecting the second cable; and a drive which acts on the counterweight in order to drive the counterweight, wherein the drive engages on the counterweight at a force input point which is arranged at a same distance from the first and the second cable, in the context as claimed.

Regarding claims 7-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a movable guard for safeguarding a machine, comprising: a protective cover which is configured to cover a working area of the machine; a counterweight; a connecting element which connects the protective cover to the counterweight; a deflection element which is configured to deflect the connecting element in such a way that the protective cover and the counterweight are movable in mutually opposite directions; and a drive which acts on the counterweight in order to drive the counterweight, wherein the drive is connected to the counterweight by means of a magnetic coupling, in the context as claimed.

Regarding claims 12 and 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a movable guard for safeguarding a machine, comprising: a protective cover which is configured to cover a working area of the machine; a counterweight; a connecting element which connects the protective cover to the counterweight; a deflection element which is configured to deflect the connecting element in such a way that the protective cover and the counterweight are movable in mutually opposite directions; and a drive which acts on the counterweight in order to drive the counterweight, wherein the drive comprises a linear drive, wherein the linear drive comprises a slider which is moved in translatory manner, and wherein the slider and the counterweight together have a total dead weight which differs by no more than 10% from a dead weight of the protective cover, in the context as claimed.

Regarding claims 14 and 21, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a movable guard for safeguarding a machine, comprising: a protective cover which is configured to cover a working area of the machine, wherein the protective cover has a substantially U-shaped cross sectioni a counterweight; a connecting element which connects the protective cover to the counterweight; a deflection element which is configured to deflect the connecting element in such a way that the protective cover and the counterweight are movable in mutually opposite directions; and a drive which acts on the counterweight in order to drive the counterweight, in the context as claimed.

The closest prior art of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683